271 F.2d 414
Charles S. HELMIG, Appellantv.Charles Alvin JONES, John C. Bell, Jr., Michael A. Musmanno,John C. Arnold, Benjamin R. Jones, Herbert B. Cohen, ThomasM. Marshall, Sara M. Soffel and Henry Ellenbogen,Individually and Jointly as Members of the Judiciary of theCommonwealth of Pennsylvania, Appellees.
No. 12868.
United States Court of Appeals Third Circuit.
Argued Oct. 19, 1959.Decided Nov. 19, 1959, Rehearing Denied Dec. 4, 1959.

Paul Ginsburg, Pittsburgh, Pa., for appellant.
Harry J. Rubin, Deputy Atty. Gen.  (Anne X. Alpern, Atty. Gen., on the brief), for appellees.
Before GOODRICH and KALODNER, Circuit Judges and WOOD, District Judge.
PER CURIAM.


1
This is an appeal from a judgment from the Western District of Pennsylvania dismissing an action by the plaintiff and denying a change of venue.  We do not find that the learned district judge committed error either in his decision dismissing the complaint or denying the motion.


2
The judgment is, therefore, affirmed.